Citation Nr: 0116259	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-14 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.



REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty for a total of 7 years, 11 
months, and 12 days, including a period from December 1961 to 
December 1965.  The appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that a claim by the veteran for entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate was denied by 
the Board in December 1997.  A motion for reconsideration of 
the decision was denied in May 1998.  In April 1999 the Board 
advised the veteran that final regulations pertaining to 
claims of clear and unmistakable error (CUE) in Board 
decisions had been published.  The veteran was further 
advised that if he wanted his prior motion for 
reconsideration to be considered as a CUE motion, he had 60 
days to notify the Board.  There is no indication in the 
claims file that the veteran responded to the letter.  
Instead the current claim for special monthly compensation 
based on the need for aid and attendance was submitted to the 
RO in July 1999.  

When a July 2000 substantive appeal was submitted, the 
appellant indicated that she wanted to appear at a hearing 
before a member of the Board sitting at the RO.  The RO 
acknowledged the hearing request in October 2000 and provided 
pertinent information to the appellant.  The appellant's 
attorney submitted a statement that same month and withdrew 
the request for a hearing, citing the veteran's inability to 
travel.  The statement further requested that the case be 
considered "on the record."  Accordingly, the Board finds 
that the request for a hearing has been properly withdrawn.  
38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1.  The veteran is service connected for depressive neurosis 
rated as a 100 percent disabling, residuals of a right index 
finger fracture rated as 10 percent disabling, and residuals 
of a right second toe fracture, appendectomy scar, and 
residuals of a left eye injury all rated at the 
noncompensable level.

2.  The veteran's service-connected disabilities do not 
render him unable to care for his daily living needs without 
the aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance have not been met.  
38 U.S.C.A. § 1114(l) (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.350, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service connected for depressive neurosis 
rated as 100 percent disabling, residuals of a right index 
finger fracture rated as 10 percent disabling, and residuals 
of a right second toe fracture, appendectomy scar, and 
residuals of left eye injury, all rated at the noncompensable 
level.  The veteran also suffers serious other non-service-
connected disabilities, both mental and physical.

The Board notes that the veteran was determined to be 
incompetent by VA in August 1983.  His wife, the appellant in 
this claim, has been his appointed fiduciary since that time.

The Board further notes that the veteran was afforded several 
VA examinations in 1996 in regard to his prior claim for 
benefits.  The results of those examinations are of import in 
the analysis of the current claim.

A Report of VA Aid and Attendance or Housebound Status 
examination dated in May 1996 reflects diagnoses for diabetes 
mellitus, neurosis (Alzheimer's questionable), angina 
pectoris, status post coronary bypass, status post 
angioplasty, hypertension, status post appendectomy, status 
post gall bladder surgery for stones, status post prostate 
cancer, status post lithotripsy for kidney stone, and drug 
induced hepatitis by history.  The examiner concluded that 
the veteran needed the regular aid and attendance of another 
person and that he was housebound.

In June 1996, a VA psychiatric examination was conducted.  
The veteran came to the examination in a wheelchair and was 
escorted by his wife.  He answered "I don't know" to the 
interview questions and was unable to make any eye contact.  
It was noted that the veteran relied on his wife for daily 
care and he reportedly required prompting to attend to the 
needs of nature.  Mental status examination revealed multiple 
cognitive deficits, severe memory impairment, and 
disturbances in executive functioning.  His depressive 
symptoms were noted to accompany his dementia and he was 
found incompetent to manage any kind of benefit payment.  A 
diagnosis of dementia of Alzheimer's type (early onset with 
depressed mood) was provided on Axis I.

The veteran submitted his current claim in July 1999.  At 
that time he submitted a copy of a VA treatment record of an 
outpatient psychiatric evaluation conducted in June 1999.  
The VA psychiatrist noted that he had first evaluated the 
veteran approximately 20 years earlier and had last seen him 
in 1985 although he had had telephone contact with him and 
his wife since that time.  The examiner noted that the 
veteran had rather severe diabetes mellitus with peripheral 
neuropathy.  He also had heart disease with a history of 
myocardial infarction (MI) and 5-vessel bypass surgery.  The 
veteran also had degenerative joint disease (DJD) of the 
lower back and had had surgery for this condition.  He had 
had further degeneration since his surgery and experienced 
chronic pain.  There was no possibility of surgical relief 
because of the veteran's heart disease.  The veteran also 
complained of increasing pain in his hands, shoulders, knees, 
and hips.  The examiner noted that the veteran was treated 
with Percocet and Diazepam for pain.  However, recent changes 
to his medication regime had resulted in an increase in 
discomfort.  This had been associated with increased suicidal 
thoughts.  The pain made him think of suicide a lot.  The 
examiner said that the veteran's mobility was extremely 
limited and that he got around by wheelchair.  He never left 
his home except to go to the doctor.  His wife reported that 
the veteran rarely slept more than an hour or two at a time.  

The mental status examination revealed that the veteran's 
speech was logical, coherent and well structured.  He 
appeared to answer questions fully.  The examiner reported 
that the veteran was fully oriented except that he missed the 
day of the month by one day.  He had adequate remote and 
recent recall.  His intellectual functioning seemed to be 
intact.  The veteran denied any psychotic phenomena.  He had 
symptoms of depression, which had been present in varying 
degrees for many years.  He had suicidal ideation as noted 
but no immediate plan.  His judgment seemed intact and he had 
considerable insight into his mental illness.  The examiner 
noted that a VA psychiatric examination in 1996 resulted in a 
diagnosis of dementia of Alzheimer's type.  The examiner 
stated that there was nothing in his examination that 
substantiated that diagnosis.  The veteran showed only mild 
cognitive defects, much less than were noted in 1996.  The 
examiner suspected that the decreased intellectual 
functioning at that time was the result of severe depression 
rather than dementia, possibly related to his cardiac disease 
and surgery, or his prolonged recovery from surgery for 
prostate cancer.  

The examiner further opined that the veteran was clearly 
depressed and that his depression was a reaction from his 
progressive medical deterioration and his frequently 
inadequately controlled pain.  The examiner provided 
diagnoses of dysthymia, prolonged reactive depression and 
chronic pain.

The veteran was afforded a VA psychiatric examination in 
September 1999.  He entered the examination room on a 
motorized scooter.  He said that he had difficulty operating 
the scooter due to weakness in his hands and impairment in 
his motor coordination.  The veteran's wife stated that the 
veteran had never been tested for Alzheimer's disease and 
that she had not noted any significant problems with his 
memory.  The veteran said that he was able to recall events 
that occurred several days ago without difficulty and that he 
did not suffer from Alzheimer's disease.  He said that he 
suffered from severe arthritis because he had two ruptured 
discs in his lower back, suffered from diabetes mellitus and 
had prostate cancer.  The veteran added that at the time of 
the June 1996 examination, he was experiencing a lot of pain 
and could not answer the doctor's questions and that the 
doctor must have thought that he had problems with his 
memory.  The veteran's wife stated that he was on multiple 
medications, which interfered with his concentration and 
alertness, and he may have appeared to have had problems with 
his memory.  

The veteran talked about his depression and crying spells.  
He said that he could not get up at night to go to the 
bathroom due to his severe pain.  He had to wear diapers and 
this was very embarrassing.  The veteran said that he was 
taking Morphine Sulfate, which caused him to be sedated and 
interfered with his concentration but did not relieve his 
pain to a significant degree.  His wife dispensed his 
medications because he sometimes could not remember which 
medicines he had taken.  The veteran's wife said that he 
suffered with depression, and never felt good.  The veteran 
relied on his wife as his companion and only friend.  He 
would not allow anyone else to give him a bath or change his 
diapers because of the embarrassment.  He said that he was 
unable to dress himself because of severe arthritis and pain.  
His left leg was paralyzed and he could not get his pants on.  
His wife assisted him in eating and getting dressed.  The 
veteran said that there were times when he trembled so badly 
that he could not hold a glass of water to drink from it.  
His wife said that she was afraid to leave the veteran alone 
because he might harm himself.  The veteran said that he had 
been unable to go outside of the house for several years 
because doing simple things required a major effort and it 
tended to tire him out.  The veteran's wife said that they 
had requested aid and attendance because the veteran was 
unable to do anything for himself.  She dressed him, bathed 
him, changed his diapers and sometimes fed him.  She felt the 
veteran was practically housebound due to his physical 
ailments and mental symptoms.

The examiner reported that the veteran's thinking was goal 
directed, associations were tightly linked and ideas related.  
He was able to express thoughts and feelings without 
difficulty.  There did not appear to be any evidence of any 
hallucinatory experiences or delusional thinking.  The 
veteran exhibited a constricted range of effective responses, 
which was flat.  The examiner reported the veteran's mood as 
sad and his facial expression was worn.  He was very 
tremulous throughout the interview.  The veteran correctly 
identified the date and president.  The examiner stated that, 
based on the veteran's interaction and responses to 
questions, he did not exhibit any symptoms of Alzheimer's 
disease.  The veteran indicated that he depended on his wife 
to manage his financial affairs because he had trouble 
concentrating sometimes, and because he hurt so bad that he 
did not want to deal with people.  It was noted that he was 
short-tempered, irritable and very moody at times.  He 
experienced crying spells and lacked any interest in doing 
anything.  He did not have any motivation to do anything.  
The examiner provided a diagnosis of major depressive 
neurosis.  There did not appear to be any objective evidence 
of Alzheimer's disease.  A Global Assessment of Functioning 
Score of 40 was provided and it was noted that the veteran 
had frequent thoughts of suicide, experienced social 
isolation, suffered from chronic pain, had no friends, and 
was unable to care for himself.  

The veteran was also afforded a VA Aid and Attendance 
examination in September 1999.  The examiner noted that the 
veteran had been a participant in a pilot program where he 
had the assistance of a Home Health nurse five days week.  
However, the program was recently reduced to two days a week 
and was to be discontinued.  The examiner reviewed the 
veteran's medical history and noted that the veteran suffered 
from depressive neurosis, coronary artery disease (CAD), 
status post multiple coronary surgeries, diabetes mellitus, 
arthritis with low back pain and history of lumbosacral spine 
surgery, history of prostate cancer, arthritis with 
complaints of pain in his right shoulder, feet and back, 
dizziness, and weakness.  The examiner also noted that the 
veteran's chart listed Alzheimer's but he found no evidence 
of this and said that the veteran denied it as well.

The examiner noted that the veteran came to the examination 
in a wheelchair.  The veteran attempted to rise from his 
wheelchair but said that he could not because of pain.  The 
examiner said that he was unable to evaluate the validity of 
the pain.  The veteran was able to name the date and 
president with ease.  His wife reported that the veteran did 
not have a problem with forgetfulness.  The examiner further 
reported that when the veteran attempted the slightest motion 
and met resistance, he ceased to attempt motion.  Thus, there 
was diffuse give away in all extremities tested.  Deep tendon 
reflexes were two plus.  The diagnoses provided were:  CAD, 
status post bypass with frequent nitrate responsive chest 
pain, with recent testing showing no evidence of ischemia; 
diabetes mellitus, probably with some degree of peripheral 
neuropathy; low back pain, status post surgery with 
questionable partial paralysis; history of prostate cancer; 
depression; and, dizziness with no cardiac evaluation that 
has shown any evidence of any arrhythmia to explain this.  
The examiner opined that the dizziness could be the result of 
the veteran's chronic pain and his numerous pain medications 
and anxiolytics acting together to make him less stable than 
optimal with standing and motion.

Associated with the claims file are VA radiology reports 
dated from April to June 1997.  The reports relate to a 
lumbar myelogram, whole body bone scan, and, magnetic 
resonance imaging (MRI) of the lumbar spine.  

The appellant's attorney submitted various duplicate copies 
of the September 1999 VA examinations and private treatment 
records dating from November 1992 to October 1998, that were 
received by the RO in October 1999.  However, the majority of 
these records relate to medical treatment provided to the 
veteran for non-service-connected conditions, primarily his 
heart-related problems.  They do not address the issue of his 
need for aid and attendance.  

One record was an outpatient summary of a psychiatric 
evaluation conducted in September 1993.  This summary was 
previously of record and considered in the 1997 Board 
decision.  The report indicated that the veteran had 
hallucinations, called his wife "mama" and had done so for 
over 2 years, displayed poor memory and could not identify 
his phone number, address or any presidents.  The examiner 
related that the veteran was totally dependent on his family 
for his care.

Aid and Attendance

Under the laws administered by VA, special monthly 
compensation in the form of aid and attendance benefits is 
payable in those cases where a veteran's service-connected 
disability or disabilities render him so helpless that he is 
unable to attend to routine daily living activities.  See 
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) 
(2000); see also Prejean v. West, 13 Vet. App. 444, 447 
(2000).  Aid and attendance benefits are payable for, among 
other things, blindness in both eyes with visual acuity of 
5/200 or less (38 C.F.R. § 3.350(b)(2)) or because a veteran 
is permanently bedridden.  Id.

The following are considered in determining whether a factual 
need for aid and attendance has been established:

	(1)  the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable;

	(2)  the frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid;

	(3)  the inability of the veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness;

	(4)  the inability of the veteran to attend 
to the wants of nature; or

	(5)  the presence of incapacity, either 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a).  Under applicable regulations, 
"bedridden" will be a proper basis for an award under 
38 U.S.C.A. § 1114(l), and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable ruling may be made.  Rather, the 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

The record does not indicate that the veteran requires such 
assistance on account of his service-connected disabilities.  
The veteran clearly has a number of significant non-service-
connected physical problems that have a noticeable impact on 
his daily living.  His CAD, diabetes, arthritis and residual 
back problems all combine to limit his physical activity, and 
apparently cause the pain about which he regularly complains.  
The veteran uses a wheelchair to get around because of 
limitations imposed by his physical impairments.  He has used 
either a wheelchair or motorized scooter to get around for 
approximately 10 years.  

The veteran's mental status was judged to be severely limited 
in 1996 due to Alzheimer's disease as opposed to his service-
connected depressive neurosis.  The veteran was noted to have 
a history of hallucinations, impaired memory, concentration 
and judgment.  However, the VA medical reports from 1999 all 
show that his mental acuity was greatly improved with no 
evidence of Alzheimer's disease.  His judgment was deemed 
intact and he had insight into his mental illness.  He had 
only mild cognitive defects.  The veteran's mental health 
diagnosis, either service-connected or non-service-connected, 
was not noted to be the cause of his need for aid and 
attendance of another.  Even though examiners have opined 
that he is indeed unable to care for himself, it appears 
clear that the difficulties the veteran experiences with 
daily living tasks, such as attending to the wants of nature, 
or dressing and feeding himself, are the result of physical, 
not mental, limitations that in turn cause restrictions in 
motion or pain when any motion is attempted.  These 
limitations have been repeatedly attributed to problems with 
his back, arthritis of the shoulder, or other difficulties 
with lower extremity function, none of which is service 
connected.  Except for the right second toe and right index 
finger, which have never been mentioned by examiners as the 
cause of difficulties with daily living tasks, he does not 
have musculoskeletal limitations that are service connected.  
Also, bowel and bladder problems are evidently caused by 
residuals of prostate surgery, another non-service-connected 
problem.  

In summary, the evidence of record shows that the veteran's 
wife stays at home to assist in the care of the veteran.  The 
veteran's multiple non-service-connected physical 
disabilities limit his mobility, affect his ability to use 
the bath room and control his bowel and bladder, and limit 
his ability to care for himself.  However, his service-
connected disabilities have not been shown to collectively 
rise to the level of incapacitation contemplated for aid and 
attendance benefits. 

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for special monthly 
compensation based on the need for regular aid and 
attendance.

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and her representative were 
notified in the statement of the case issued in June 2000 of 
the provisions of law relied on, the facts developed in the 
case, and of the reasoning used in reaching a decision on the 
issue in this case.  In addition, the appellant was provided 
with an opportunity to give testimony at a hearing before a 
member of the Board but withdrew the request for a hearing.  

Although the appellant was given the opportunity to provide 
additional medical evidence concerning the issue on appeal, 
she submitted only the private medical reports referred to 
above.  The appellant also submitted a VA treatment record in 
support of her claim.  In addition, the veteran was afforded 
VA psychiatric and Aid & Attendance examinations.  No other 
sources of relevant medical evidence have been identified 
that might aid in the resolution of this appeal.  The issue 
is whether the veteran's service-connected disabilities alone 
cause him to require the aid and attendance of another.  
Further development does not seem to be possible.  It is 
unclear what a remand for further development would 
accomplish, since the issue now presented is an adjudicative 
determination based on the medical evidence.  It thus falls 
to the Board to address this case on the merits, which it has 
done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

The claim for special monthly compensation based on the need 
for regular aid and attendance is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

